





CITATION:
R. v. Brunet, 2011 ONCA 262



DATE: 20110407



DOCKET: C49414



COURT OF APPEAL FOR ONTARIO



Moldaver, Simmons and Blair JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Steven John Brunet



Appellant



Howard Krongold, for the appellant



Benita Wassenaar, for the respondent



Heard and endorsed: April 1, 2011



On appeal from conviction entered by Justice B. Manton of the
          Superior Court of Justice dated May 6, 2008 and sentence imposed on July 12,
          2008.



APPEAL BOOK ENDORSEMENT



[1]

Following a thorough review of the evidence, on Counts
    1 and 2, the trial judge gave two conclusory reasons for rejecting the
    appellants evidence and he made no comments at all about the complainants
    evidence. He then went on to consider Count 3 and gave a brief but meaningful
    explanation as to why he had a reasonable doubt on that count.

[2]

In these circumstances, we agree wtih the appellant
    that the reasons for conviction on Counts 1 and 2 do not adequately perform the
    function for which they are required, namely, to allow us to review the
    correctness of the trial decision.

[3]

Accordingly the appeal is allowed and a new trial is
    ordered on Counts 1 and 2 and Counts 4 and 5 that are tied to the convictions
    of Counts 1 and 2.


